Citation Nr: 1601131	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-25 952 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left shoulder degenerative joint disease with bursitis and impingement syndrome from November 10, 2010.

2.  Entitlement to service connection for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans Affairs  


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1975 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left shoulder degenerative joint disease has worsened.  For the following reasons, the Board finds that a remand is warranted in order to provide additional evidentiary development. 

Concerning the left shoulder condition, a review of the evidence reveals the following: In October 2011, the Veteran underwent a Compensation and Pension (C&P) examination in which he was diagnosed with degenerative joint disease in the left shoulder.  The Veteran's left shoulder flexion ended at 70 degrees, with evidence of painful motion at 45 degrees.  The Veteran's left shoulder abduction ended at 60 degrees, with evidence of painful motion at 30 degrees.  After repetitive use testing, the Veteran's flexion ended at 50 degrees, and his abduction ended at 60 degrees.  The examiner determined the Veteran suffered from less movement than normal; weakened movement; incoordination, and an impaired ability to execute skilled movements smoothly; and pain on movement.  

Moreover, the Veteran suffered from localized tenderness and pain, as well as guarding of his left shoulder.  The Veteran's abduction strength was 4/5, and his forward flexion strength was 3/5.  The examiner did not find ankylosis in the shoulder joint.  The Veteran tested positive for the Hawkins' impingement test, the Empty-can test, the External rotation test, and the Lift-off subscapularis test.  The Veteran reported a history of mechanical symptoms, such as clicking and catching.

Lastly, the examiner determined the Veteran suffered from joint arthritis in the acromioclavicular (AC) joint, tenderness upon palpation of the AC joint, and a positive Cross-body adduction test.

In August 2015, the Veteran underwent a second C&P examination in which he was diagnosed with degenerative joint disease with bursitis and impingement syndrome.  The Veteran reported that his range of motion decreased since his shoulder surgery in October 2010, and functional loss to the point that he is limited to lifting no more than 10 pounds, and unable to lift his arm above shoulder height.  The Veteran's flexion and abduction ended at 90 degrees.  His external rotation ended at 60 degrees, and his internal rotation ended at 90 degrees.  The examiner noted the Veteran experienced pain with weight bearing, and objective evidence of localized tenderness or pain on palpation of the AC joint.  The Veteran's forward flexion and abduction was a 4/5.  

Moreover, the examiner stated that the Veteran suffered from "less movement than normal due to ankylosis, adhesions, etc.".  Later in the examination, however, the examiner determined the Veteran did not suffer from ankylosis.  The examiner suspected the Veteran suffered from instability, dislocation, or labral pathology, yet determined the Veteran did not suffer from a history of mechanical symptoms such as clicking or catching, and there was no history of recurrent dislocation of the scapulohumeral joint.  

The Veteran again tested positive for the Hawkins impingement test, the Empty-can test, and the External rotation/Infraspinatus strength test.  

The examiner suspected the Veteran suffered from an AC joint condition, and diagnosed him with osseous fragmentation distally.  The Veteran's condition affected the Veteran's range of motion of the shoulder.  Lastly, the Veteran suffered from Cross-body adduction test.  

The Veteran did not suffer from a condition or impairment of the humerus.  

The Board finds that the VA examinations and opinions discussed above are inadequate, and therefore a remand is necessary in order to provide an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinions of record are contradictory, and are therefore insufficient to support a final judgment. 

First, the August 2015 examination suffers from internal inconsistencies.  The examiner determined that the Veteran suffered from "less movement than normal due to ankylosis, adhesions, etc.".  The examiner offered no elaboration for that statement, and later in the examination stated that the Veteran did not suffer from ankylosis on the left side.  Were the Veteran to suffer from ankylosis, he would be eligible for compensation under a separate diagnostic code.  Second, the examiner determined that the Veteran suffered from instability, dislocation, or labral pathology, yet offered no clarification, as to how that affected the Veteran's functional use of his left shoulder.  Third, there are inconsistencies between the October 2011 and August 2015 examinations as to whether or not the Veteran suffered from ankylosis and mechanical symptoms.

In light of the above, an addendum opinion is necessary in order to clarify whether the Veteran suffers from ankylosis, and the effects of the ankylosis on the Veteran's functional use of his left arm and shoulder throughout the period of the appeal.  Additionally, the examiner is asked to clarify the Veteran's functional use of his arm and shoulder and any limitations the Veteran's condition may have upon his functional use. 

With regard to the TDIU claim, the Board notes that whenever a veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a claim for TDIU.  The TDIU is not a separate claim that must be raised with specificity; rather, it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In a November 2011 statement, the Veteran stated that his left shoulder condition affected his ability to work for the United States Postal Service.  Consequently, a TDIU claim is considered to have been raised by the record.  The Board finds that further development is necessary to properly adjudicate this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the August 2015 examination for an addendum opinion regarding whether or not the Veteran suffers from ankylosis, and the effects of the ankylosis on the Veteran's functional use of his left arm and shoulder throughout the period of the appeal.

The examiner should clarify the Veteran's functional use of his left arm and left shoulder and what, if any, functional limitations are caused by his left shoulder condition. 

2.  The AOJ should ensure that all VCAA Notice and assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




